Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present disclosure claims the priority benefit of U.S. Provisional Patent Application No. 62/419,990, filed on 10 Nov. 2016, the content of which is incorporated by reference in its entirety.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 was filed after the mailing date of the Non-Final Office Action on 06/07/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
This Office Action is in response to an amendment application received on 09/05/2022. In the amendment, claims 1, and 11-12 have been amended. Claims 2, 7, 10 and 17-19 have been cancelled. Claims 3-6, 8-9, 13-16 and 20-21 remain original. 
For this Office Action, claims 1, 3-6, 8-9, 11-16 and 20-21 have been received for consideration and have been examined. 



Response to Arguments
Claim Rejection – 35 USC 103
	Applicant’s remarks regarding claim rejection under 35 USC § 103 have been fully considered and have been summarized as follows:
It is respectfully submitted that the Office failed to establish a prima facie case of obviousness in rejecting Claim 1 based on the purported combination of Kumar, Tiwari’57 and Tiwari’98, as the Office seems to have mischaracterized Tiwari ’98. Besides, in view of current amendment to Claim 1, it is respectfully submitted that the purported combination of Kumar, Tiwari ’57 and Tiwari 98 fails to teach or suggest a method of Claim 1 that involves, among other features, determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed (Page # 13).
The purported combination of Kumar, Tiwari 57, Tiwari 98 and Wu also fails to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion in the purported combination of Kumar, Tiwari 57, Tiwari 98 and Modiano or the purported combination of Kumar, Tiwari 57, Tiwari 98 and Wu of a method that involves, among other features: determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed (Page # 14-15).
In view of current amendment to Claim 11, it is respectfully submitted that Claim 11 is patentable over prior art as the prior art fails to teach or suggest all the limitations of Claim 11 viewed as a whole. That is, Tiwari 57, Kumar and Tiwari ‘98, whether individually or combined, fail to teach or suggest all the limitations of Claim 11 viewed as a whole, for reasons similar to those presented above with respect to Claim 1 although Claims 1 and 11 differ in scope (Page # 16-17).
Claims 13 – 15 - the purported combination of Tiwari ’57, Kumar, Tiwari ‘98 and Modiano fails to teach or suggest all the limitations of Claim 11 viewed as a whole. For instance, there does not appear to be any teaching or suggestion in the purported combination of Tiwari 57, Kumar, Tiwari ‘98 and Modiano of a method that involves, among other features: in response to receiving the reject message and determining that the network apparatus supports solely the single domain services and that an access to either the CS or the PS domain is denied; wherein the reject message comprises at least one of a location area update reject message, a routing area update reject message and an attach reject message (Page # 17-18).
Examiner’s Response
	Regarding remark # 1, that “the Office failed to establish a prima facie case of obviousness in rejecting Claim 1 based on the purported combination of Kumar, Tiwari’57 and Tiwari’98, as the Office seems to have mischaracterized Tiwari ’98. Besides, in view of current amendment to Claim 1, it is respectfully submitted that the purported combination of Kumar, Tiwari ’57 and Tiwari 98 fails to teach or suggest a method of Claim 1 that involves, among other features, determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed”, examiner respectfully disagree. Examiner would like to note that Tiwari’98 discloses the “determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed” step in light of FIG. 8 where a communication device transmits a CS or PS domain request messages and receives a rejection message from CS and PS domains respectively (Tiwari’98: [0008] and [0033] steps S810, S820 & S830). 
	Regarding remark # 2, that combination of Kumar, Tiwari 57, Tiwari 98 and Wu also fails to teach or suggest all the limitations of Claim 1 viewed as a whole. For instance, there does not appear to be any teaching or suggestion in the purported combination of Kumar, Tiwari 57, Tiwari 98 and Modiano or the purported combination of Kumar, Tiwari 57, Tiwari 98 and Wu of a method that involves, among other features: determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed, examiner respectfully disagree. As examiner has mentioned in response to remark # 1, Tiwari’98 discloses the added limitation in light of FIG. 8 steps S810, S820 & S830.
	Regarding remark # 3, that combination of cited references fails to disclose the amended language of claim 11, examiner respectfully disagree. Examiner notes that primary reference Tiwari’57 for claim 11 discloses the amended limitation “in response to receiving the reject message and determining that the network apparatus supports solely the single domain services and that an access to either the CS or the PS domain is denied” where either a circuit switch (CS) domain [i.e., only CS domain is allowed] or a packet switch (PS) domain [i.e., PS domain is restricted] (Tiwari’57: [0024-0025]).
Regarding remark # 4, that combination of cited references fails to disclose the amended language of claim 11, examiner respectfully disagree. Examiner notes that primary reference Tiwari’57 for claim 11 discloses the amended limitation “in response to receiving the reject message and determining that the network apparatus supports solely the single domain services and that an access to either the CS or the PS domain is denied” where either a circuit switch (CS) domain [i.e., only CS domain is allowed] or a packet switch (PS) domain [i.e., PS domain is restricted] (Tiwari’57: [0024-0025]).
Based on above explanation, the amended limitations are still taught by the combination of cited references and therefore the rejections have been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1).  Kumar et al., claims priority to an Indian Patent application 201641003718 filed 02/02/2016, a certified copy of which is attached to this OA. This is presented to applicant to remove ambiguity as to when (or which) benefit claims provide 112 support for subject matter cited to, in view of Tiwari., (US20120155257A1) hereinafter referred as “Tiwari’57” and further in view of Tiwari., (US20110216698A1) hereinafter referred as “Tiwari’98”.
Regarding claim 1, Kumar discloses:
A method, comprising: 
receiving, by a processor of an apparatus (i.e. User Equipment (UE)), a non-integrity protected first reject message with a first reject cause (i.e., Non-integrity protected message containing reject cause from network element 300 a) from a network apparatus (i.e. rogue network element 300 a/300 b OR Evolved Node B (eNodeB)) in a first location area (See FIG. 2; i.e., location of network element 300 a/300 b OR Evolved Node B (eNodeB)) as a result of transmitting (i.e. moving and trying signaling to a network element 300 a/300 b OR Evolved Node B (eNodeB)) a first kind of request to the network apparatus ([0083] Referring to the FIG. 2, consider the UE 100 moving and tried signaling on a network element 300 a (e.g., rogue PLMN/eNodeB, non-persistent attackers) and gets the Non-integrity protected message containing reject cause [from the network element 300 a]); 
receiving, by the processor, a non-integrity protected second reject message (i.e. reject cause message from rogue network element “300 b” in FIG. 3) with a second reject cause different than the first reject cause from the network apparatus in the first location area (See FIG. 2; i.e., location of network element 300 a/300 b) as a result of transmitting a second kind of request which is different from the first kind of request ([0083] in state-3, the non-persistent attackers (i.e., network element 300 b) come again and attack on the UE 100, as the state variables were maintained, during state-1 and state-3, the UE 100 gets blocked for certain services as per reject cause handling after “X” attempts);
storing, by the processor, an identification of the first location area in a list of forbidden location areas for roaming responsive to the first and the second reject messages being respectively received from the CS domain and the PS domain of the network apparatus of the first location area ([0075] The method includes receiving a reject cause message based on operator based agreement from a network element. Further, the method includes updating a stored information as operator specific agreement for Packet switched (PS) not available in response to determining that the reject cause message is specific to the PS domain. Furthermore, the method includes updating a stored information as operator specific agreement not available in response to determining that the reject cause message is not specific to the PS domain; [0080] if the PLMN specific attempt counter/the PLMN specific PS attempt counter reaches maximum attempt count provided by the UE 100 then the non-integrity protect reject is considered from the real network element and not the FAKE network element and corresponding network element 300 a/300 b (i.e., PLMN) is added to forbidden PLMN list or forbidden PLMN for GPRS service list); and 
searching, by the processor, for a second location area or tracking area  (i.e., real network element 200 in FIGS. 2 & 3) different from the first location area ([0083] If the non-persistent attackers attacks the UE 100 and moves away, the UE 100 can still retry and regain service if there is any real network element available … The UE 100 may detect another network element 200, during state-2). 
Kumar fails to explicitly discloses:
	receiving, by the apprartus, request messages from one of a circuit switch (CS) domain and a packet switch (PS) domain one by one; determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed; wherein at least one of the first reject message and the second reject message comprises at least one of a routing area update reject message and an attach reject message.
However, Tiwari’57 discloses:
	receiving, by the apprartus (i.e., Mobile communications device 110), request messages (i.e., Reject messages/Accept messages) from one of a circuit switch (CS) domain and a packet switch (PS) domain (i.e., Access Network 121) one by one (See FIG. 2; [0024] the mobile communication device 110 which is configured for MTC or configured as a low priority device transmits an RRC CONNECTION REQUEST message to the service network 120 via the wireless module 111, in response to initiating a combined attachment procedure or a combined routing area (RA) update procedure for both the PS and CS domains (step S230) … When receiving the RRC CONNECTION REQUEST message, the access network 121 replies to the mobile communication device 110 with an RRC CONNECTION REJECT message [step S240] … the controller module 112 transmits a LOCATION UPDATING REQUEST message to the service network 120 via the wireless module 111 (step S260) … In this embodiment, the service network 120 replies to the mobile communication device 110 with a LOCATION UPDATING ACCEPT message due to the fact that the CS domain is not congested (step S270).
Examiner notes that Tiwari discloses that mobile device 110 attempts to connect to PS domain first but due to rejection message, mobile device 110 attempts another connection to CS domain in light of FIG. 2).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kumar and have a system in which mobile user equipment (UE) can communicate to a circuit switch (CS) domain and a packet switch (PS) domain on one by one basis, as disclosed by Tiwari.
	The motivation to have the system in which mobile user equipment (UE) can communicate to a circuit switch (CS) domain and a packet switch (PS) domain on one by one basis so that UE can automatically switch to different service domains when either of the service domain is not supported by the wireless communication system.
The combination of Kumar and Tiwari’57 fails to disclose:
	determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed; wherein at least one of the first reject message and the second reject message comprises at least one of a routing area update reject message and an attach reject message.
However, Tiwari’98 discloses:
	determining, responsive to receiving the first and the second reject messages, that an access to the PS domain and the CS domain in the first location area is not allowed (Tiwari’98 discloses in light of FIG. 8 and [0008] and [0033] steps S810, S820 & S830 where a communication device transmits a CS or PS domain request messages and receives a rejection message from CS and PS domains respectively); 
wherein at least one of the first reject message (i.e., See FIG. 6 Step S630) and the second reject message (i.e., See FIG. 5 Step S530) comprises at least one of a routing area update reject message and an attach reject message (See [0029] in light of FIG. 5 disclosing a message sequence chart illustrating an attachment procedure where “Attach reject” message is received from the cellular station 120 to the mobile communication device 110; Also see [0030] in light of FIG. 6 disclosing a message sequence chart illustrating a routing area update procedure where “Routing Area Update Reject” message is received from the cellular station 120 to the mobile communication device).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar and Tiwari’57 references and include a communication apparatus which is able to send reject messages with different reject causes correspondingly to the mobile communication device.
	The motivation to include such a communication apparatus which is able to send different reject messages to the mobile communication device so that mobile communication device update its list of allowed or forbidden communication apparatus when establishing the connection for the service network in the future. 
Regarding claim 3, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of claim 1, wherein at least one of the first reject cause and the second reject cause indicates that a general packet radio service (GPRS) is not allowed (Kumar: [0080] when the non-integrity protected Non-Access Stratum (NAS) reject cause message is received (For example, TAU Reject, RAU Reject, LAU Reject, Service Reject) from the network element 200. For example reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8 may make the UE 100 to increment the counter depending on the reject cause message which can make SIM/USIM invalid for (E)PS/CS services: SIM/USIM considered invalid for GPRS services).
Regarding claim 5, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of Claim 1, wherein one of the first reject cause and the second reject cause is a reject cause number 7 as defined in a 3rd Generation Partnership Project (3GPP) specification, and wherein the other one of the first reject cause and the second reject cause is a reject cause number 2 as defined in the 3GPP specification (Kumar: [0093] The communication unit 102 coupled to the controller unit 104 can be configured to receive a reject cause message from a PLMN 200 (i.e., network element 200) in response to the registration request message sent to the PLMN 200. The reject cause message can include, for example, reject cause #2, reject cause #3, reject cause #6, reject cause #7, reject cause #8, reject cause #11, reject cause #35, etc., as shown in the following Table 1).
Regarding claim 6, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of claim 1, wherein the network apparatus supports both circuit switch (CS) domain services and packet switch (PS) domain services (Tiwari’57: [0007] The controller module transmits a connection request message to the service network via the wireless module in response to initiating a combined attachment procedure or a combined routing area update procedure for both PS and CS domains).
Regarding claim 8, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of Claim 1, wherein at least one of the first reject message and the second reject message also comprises a location area update reject message (Tiwari’98: [0033] the rejection message may be a LOCATION UPDATING REJECT message or CM SERVICE REJECT message corresponding to a previously transmitted LOCATION UPDATING REQUEST message or CM SERVICE REQUEST message).
Regarding claim 9, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of Claim 1, further comprising: recording, by the processor, that the first reject cause is received from the first location area (Tiwari’98: See [0029] in light of FIG. 5 disclosing a message sequence chart illustrating an attachment procedure where “Attach reject” message is received from the cellular station 120 to the mobile communication device 110 and updates this information in step S550).
Regarding claim 21, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of Claim 1, further comprising: 
maintaining, by the processor, a flag to record whether a reject cause in a packet switch (PS) domain or another reject cause in a circuit switch (CS) domain is received; and setting, by the processor, the flag for a first domain between the PS domain and the CS domain being rejected, wherein the storing of the identification of the location area in the list of forbidden location areas for roaming comprises storing the identification of the location area responsive to a second domain between the PS domain and the CS domain also being rejected and the flag being already set (Kumar: [0029] the method includes updating a stored information as operator specific agreement for Packet switched (PS) not available in response to determining that the reject cause message is specific to the PS domain. Furthermore, the method includes updating a stored information as operator specific agreement not available in response to determining that the reject cause message is not specific to the PS domain).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1) which claims priority to an Indian Patent application # IN201641003718 dated 02/02/2016 in view of Tiwari., (US20120155257A1) hereinafter referred as “Tiwari’57” in view of Tiwari., (US20110216698A1) hereinafter referred as “Tiwari’98” and further in view of Modiano., (US20080084272A1).
Regarding claim 4, the combination of Kumar, Tiwari’57 and Tiwari’98 fails to disclose:
The method of claim 1, wherein at least one of the first reject cause and the second reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR).
However, Modiano discloses:
 wherein at least one of the first reject cause and the second reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR) ([0071] In various other reselection signals may also be used provided that mobile station 240 does not become barred or label toll base station 215 as invalid. Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR)).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Kumar, Tiwari’57 and Tiwari’98 and include a system which is able to detect multiple reject cause messages, as disclosed by Modiano. 
The motivation to include such a system is to and prevent an attack on a mobile station by detecting reject messages.

Claims 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari., (US20120155257A1) hereinafter referred as “Tiwari’57” in view of Kumar et al., (US20190045423A1) which claims priority to an Indian Patent application # IN201641003718 dated 02/02/2016 and further in view of Tiwari., (US20110216698A1) hereinafter referred as “Tiwari’98”.
Regarding claim 11, Tiwari’57 discloses:
A method, comprising: 
receiving, by a processor of an apparatus (i.e., Mobile Communication Device 110), and system information (i.e., access to PS domain has been restricted for PS domain) broadcasted by a network apparatus (i.e., Access Network 121) in a first location area ([0024] When receiving the RRC CONNECTION REQUEST message, the access network 121 replies to the mobile communication device 110 with an RRC CONNECTION REJECT message which indicates an extended wait timer (step S240), since the access network 121 has been instructed to restrict the access for PS domain from any of the MTC devices and low priority devices); 
receiving, by the processor, a reject message from the network apparatus ([0024] After the occurrence of the PS domain congestion, the mobile communication device 110 which is configured for MTC or configured as a low priority device transmits an RRC CONNECTION REQUEST message to the service network 120 via the wireless module 111, in response to initiating a combined attachment procedure or a combined routing area (RA) update procedure for both the PS and CS domains (step S230)); 
determining, by the processor and based on the system information, that the network apparatus supports solely the single domain services in either a circuit switch (CS) domain [i.e., only CS domain is allowed] or a packet switch (PS) domain [i.e., PS domain is restricted] and that an access to either the CS or the PS domain is denied ([0024] When receiving the RRC CONNECTION REQUEST message, the access network 121 replies to the mobile communication device 110 with an RRC CONNECTION REJECT message which indicates an extended wait timer (step S240), since the access network 121 has been instructed to restrict the access for PS domain from any of the MTC devices and low priority devices … the mobile communication device 110 may proceed to initiate a location registration procedure for obtaining CS services. Specifically, the controller module 112 transmits a LOCATION UPDATING REQUEST message to the service network 120 via the wireless module 111 (step S260). Considering that the congestion of the PS domain does not necessarily infer the congestion of the CS domain, the service network 120 may determine whether to accept the location registration request according to the system loading of the CS domain; [0025] Subsequently, the controller module 112 enters the “ATTEMPTING TO UPDATE” substate of the “MM IDLE” state, in which initiation of the location registration procedure for the CS domain is allowed (step S360), and treats the operation mode of the service network 120 as the Network Mode of Operation (NMO) II or III (step S370)).
Tiwari’57 fails to disclose:
	in response to receiving the reject message and determining that the network apparatus supports solely single domain services: storing, by the processor, an identification of the first location area in a list of forbidden location areas for roaming; and searching, by the processor, for a cell from a second location area or tracking area different from the first location area; wherein the reject message comprises at least one of a location area update reject message, a routing area update reject message and an attach reject message.
However, Kumar discloses:
in response to receiving the reject message and determining that the network apparatus supports solely single domain services: 
storing, by the processor, an identification of the first location area in a list of forbidden location areas for roaming ([0029] In accordance with an aspect of the present disclosure, a method for managing a Non-Integrity protected reject message. The method includes obtaining a reject cause message based an operator based agreement from a network element. Further, the method includes updating a stored information as operator specific agreement for Packet switched (PS) not available in response to determining that the reject cause message is specific to the PS domain. Furthermore, the method includes updating a stored information as operator specific agreement not available in response to determining that the reject cause message is not specific to the PS domain); and 
 -4-searching, by the processor, for a cell from a second location area or tracking area different from the first location area ([0083] the UE 100 can still retry and regain service if there is any real network element available … The UE 100 may detect another network element 200, during state-2).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the Tiwari reference and store updated list of domains according to their accessibility to the user apparatus, as disclosed by Kumar.
The motivation to store updated list of domains according to their accessibility to the user apparatus is to ensure user apparatus has access to latest list of domain when trying to connect to domains. 
The combination of Tiwari’57 and Kumar fails to disclose:
	wherein the reject message comprises at least one of a location area update reject message, a routing area update reject message and an attach reject message.
However, Tiwari’98 discloses:
	wherein the reject message comprises at least one of a location area update reject message, a routing area update reject message (i.e., See FIG. 6 Step S630) and an attach reject message (i.e., See FIG. 5 Step S530) (See [0029] in light of FIG. 5 disclosing a message sequence chart illustrating an attachment procedure where “Attach reject” message is received from the cellular station 120 to the mobile communication device 110; Also see [0030] in light of FIG. 6 disclosing a message sequence chart illustrating a routing area update procedure where “Routing Area Update Reject” message is received from the cellular station 120 to the mobile communication device).
	It would have been obvious to an ordinary skill in the art before the effective filing date of the claimed invention to modify the Tiwari’57 and Kumar references and include a communication apparatus which is able to send reject messages with different reject causes correspondingly to the mobile communication device.
	The motivation to include such a communication apparatus which is able to send different reject messages to the mobile communication device so that mobile communication device update its list of allowed or forbidden communication apparatus when establishing the connection for the service network in the future. 
Regarding claim 12, the combination of Tiwari’57, Kumar and Tiwari’98 discloses:
The method of Claim 11, wherein the reject message comprises a reject cause (Kumar: [0080] For example reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8 may make the UE 100 to increment the counter depending on the reject cause message which can make SIM/USIM invalid for (E)PS/CS services).
Regarding claim 16, the combination of Tiwari’57, Kumar and Tiwari’98 discloses:
The method of Claim 11, wherein the network apparatus supports solely circuit switch (CS) domain services or packet switch (PS) domain services (Tiwari’57: [0024] When receiving the RRC CONNECTION REQUEST message, the access network 121 replies to the mobile communication device 110 with an RRC CONNECTION REJECT message which indicates an extended wait timer (step S240), since the access network 121 has been instructed to restrict the access for PS domain from any of the MTC devices and low priority devices … the mobile communication device 110 may proceed to initiate a location registration procedure for obtaining CS services. Specifically, the controller module 112 transmits a LOCATION UPDATING REQUEST message to the service network 120 via the wireless module 111 (step S260). Considering that the congestion of the PS domain does not necessarily infer the congestion of the CS domain, the service network 120 may determine whether to accept the location registration request according to the system loading of the CS domain; [0025] Subsequently, the controller module 112 enters the “ATTEMPTING TO UPDATE” substate of the “MM IDLE” state, in which initiation of the location registration procedure for the CS domain is allowed (step S360), and treats the operation mode of the service network 120 as the Network Mode of Operation (NMO) II or III (step S370)).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari., (US20120155257A1) hereinafter referred as “Tiwari’57” in view of Kumar et al., (US20190045423A1) which claims priority to an Indian Patent application # IN201641003718 dated 02/02/2016 in view of Tiwari., (US20110216698A1) hereinafter referred as “Tiwari’98” and further in view of Modiano., (US20080084272A1).
Regarding claim 13, the combination of Tiwari’57, Kumar and Tiwari’98 fails to disclose:
The method of Claim 12, wherein the reject cause indicates that a general packet radio service (GPRS) is not allowed.
However, Modiano discloses: 
wherein the reject cause indicates that a general packet radio service (GPRS) is not allowed (See Modiano reference for reject causes on page # 7: “Reject cause Value (octet 2)” table on page #7 for “Location Area not allowed”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Tiwari’57, Kumar and Tiwari’98 references and include a User equipment (UE) which is able to interpret various reject causes from stored reject causes, as disclosed by Modiano.
The motivation for the UE to interpret various reject causes from stored reject causes is to take correct action as per the reject message when UE is rejected by the base station.
Regarding claim 14, the combination of Tiwari’57, Kumar and Tiwari’98 fails to disclose:
The method of Claim 12, wherein the reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR).
However, Modiano discloses:
wherein the reject cause indicates that an international mobile subscriber identity (IMSI) is unknown in a home location register (HLR) (Modiano: [0071] In various other reselection signals may also be used provided that mobile station 240 does not become barred or label toll base station 215 as invalid. Some examples of alternate reselection signals include sending a message that the IMSI is unknown to the Home Location Register (HLR)).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Tiwari’57, Kumar and Tiwari’98 references and include a User equipment (UE) which is able to interpret various reject causes from stored reject causes, as disclosed by Modiano.
The motivation for the UE to interpret various reject causes from stored reject causes is to take correct action as per the reject message when UE is rejected by the base station.
Regarding claim 15, the combination of Tiwari’57, Kumar and Tiwari’98 fails to disclose:
The method of Claim 12, wherein the reject cause is a reject cause number 7 as defined in a 3rd Generation Partnership Project (3GPP) specification or a reject cause number 2 as defined in the 3GPP specification.
However, Modiano discloses:
	wherein the reject cause is a reject cause number 7 as defined in a 3rd Generation Partnership Project (3GPP) specification or a reject cause number 2 as defined in the 3GPP specification (Modiano: Examiner would like to point to reference’s page # 7: “Reject cause Value (octet 2)” table for “Location Area not allowed” and “IMSI unknown in HLR”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the Tiwari’57, Kumar and Tiwari’98 references and include a User equipment (UE) which is able to interpret various reject causes from stored reject causes, as disclosed by Modiano.
The motivation for the UE to interpret various reject causes from stored reject causes is to take correct action as per the reject message when UE is rejected by the base station.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (US20190045423A1) Kumar et al., claims priority to an Indian Patent application 201641003718 filed 02/02/2016, a certified copy of which is attached to this OA. This is presented to applicant to remove ambiguity as to when (or which) benefit claims provide 112 support for subject matter cited to and in view of Tiwari., (US20120155257A1) hereinafter referred as “Tiwari’57” in view of Tiwari., (US20110216698A1) hereinafter referred as “Tiwari’98” and further in view of Wu., (US20110028120A1).
Regarding claim 20, the combination of Kumar, Tiwari’57 and Tiwari’98 discloses:
The method of Claim 1, wherein there is a first reject cause and there is a second reject cause comprises a reject cause in a circuit switch (CS) domain (Kumar: [0080] when the non-integrity protected Non-Access Stratum (NAS) reject cause message is received (For example, TAU Reject, RAU Reject, LAU Reject, Service Reject) from the network element 200. For example reject cause message can include, for example, (Mobility Management (MM), GMM or EPS Mobility Management (EMM)) #2, #3, #6, #7, #8; Also see [0083] Referring to the FIG. 2, consider the UE 100 moving and tried signaling on a network element 300 a (e.g., rogue PLMN/eNodeB, non-persistent attackers) and gets the Non-integrity protected message containing reject cause … in state-3, the non-persistent attackers (i.e., network element 300 b) come again and attack on the UE 100, as the state variables were maintained, during state-1 and state-3, the UE 100 gets blocked for certain services as per reject cause handling after “X” attempts), 
wherein the storing of the identification of the first location area in the forbidden location area list comprises storing the identification of the first location area in the forbidden location area list upon receiving the reject cause in the PS domain and the reject cause in the CS domain ([0080] the non-integrity protect reject is considered from the real network element and not the FAKE network element and corresponding network element 300 a/300 b (i.e., PLMN) is added to forbidden PLMN list or forbidden PLMN for GPRS service list).
The combination of Kumar, Tiwari’57 and Tiwari’98 fails to disclose:
wherein first reject cause message is from a packet switch (PS) domain and second reject cause message is from a circuit switch (CS) domain.
However, Wu discloses:
	wherein first reject message is from a packet switch (PS) domain and second reject message is from a circuit switch (CS) domain ([0040] According to the process 30, the UE may originate the service and establish the RRC connection corresponding to the service. The service may be referred as to an emergency call, a voice call, a video call, unstructured supplementary service data (USSD) supplementary service, CS data call, short message service (SMS) service, or location service (LCS), but not limited herein. The first service domain may be referred as to an IP multimedia subsystem (IMS) domain or a circuit switched (CS) domain. The second service domain may be referred as to the IMS domain or the CS domain; See FIG. 4A; [0044] Step 400A: Start; [0045] Step 402A: Originate a service; [0046] Step 404A: Determine whether the network NT4A supports the service of the IMS domain? If so, go to the Step 406A; otherwise, go to the Step 408A; [0047] Step 406A: Originate the service in the IMS domain and go to the Step 420A; [0048] Step 408A: Originate the service in the CS domain.
Examiner would like to note that flow chart steps of FIG. 4A clearly discloses that User Equipment (UE) is sending/transmitting the request for service to both CS domain and PS domain in an orderly manner).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify Kumar, Tiwari’57 and Tiwari’98 references and include a method of call origination where user equipment (UE) sends request for service to both CS domain and PS domain of a wireless communication system.
The motivation to have a method of call origination where UE sends request for service to both CS domain and PS domain is to include a capability in the UE to automatically switch to different service domain when first service domain is not supported by the wireless communication system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.M.A./             Patent Examiner, Art Unit 2432                                                                                                                                                                                           
/SYED A ZAIDI/             Primary Examiner, Art Unit 2432